By the Court.

McDonald, J.
delivering the opinion.
The note was barred by the Statute of Limitations, at the time the promise was made, which is relied on to prevent the operation of the statutory bar. The promise was made about the 1st of December, 1854. The Act of 1854, Eeb. 20th,. requires such promises to be in writing. That Statute applies to such promises or acknowledgements only as are made subsequent to its enactment.
By some accident, this Act was not published with the *96Acts of the session to which it belongs, and is to be found in-the Pamphlet of the Laws of the Sessions 1855 and 1856. The judgment of the Court below is reversed, on the ground that the Court erred in deciding that the promise, which was verbal, was sufficient to take the case out of the Statute of Limitations. It is unnecessary to decide the other point made in the bill of exceptions.